Citation Nr: 1009849	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  99-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issue of entitlement to service connection for residuals 
of  bladder cancer has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The Board previously remanded this matter in July 2008.  The 
July 2008 decision, in part, remanded the claim of 
entitlement to service connection for PTSD.  An April 2009 
rating decision granted service connection for PTSD.  The 
grant of service connection for PTSD is considered a full 
grant of the benefits sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In a February 2010 brief in support of the Veteran's claim, 
the Veteran's representative presented arguments in support 
of a higher rating for PTSD.  The Veteran has not filed a 
notice of disagreement with the April 2009 rating decision 
that granted service connection and assigned a 30 percent 
rating.  Therefore, the issue of an increased rating for PTSD 
is not before the Board.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200, 20.201.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran claims entitlement to service connection for 
hypertension, secondary to service-connected PTSD.  
Additional development is necessary.
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the Veteran's claim was filed prior to the effective 
date of the revised regulation.

In January 2009, the Veteran was afforded a VA examination 
for the purpose of obtaining an opinion regarding the 
etiology of hypertension.  The VA examiner determined that an 
opinion could not be provided without resort to speculation.  
A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 
120, 123-24 (2007).   

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  
The January 2009 examination is not adequate for rating 
purposes because the report did not address the issue of 
aggravation   A remand is necessary to obtain a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination for hypertension. The 
claims folder should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted. The examiner should state 
whether current hypertension is at least 
as likely as not (50 percent or greater 
likelihood) related to the Veteran's 
service-connected PTSD. The examiner 
should provide a detailed rationale for 
the opinion.  If the examiner determines 
that an opinion is not possible without 
resort to mere speculation, the examiner 
should discuss why an opinion is not 
possible.

3.  The examiner should also state whether 
hypertension is aggravated by PTSD.  The 
examiner should provide a detailed 
rationale for the opinion.  If the 
examiner determines that an opinion is not 
possible without resort to mere 
speculation, the examiner should discuss 
why an opinion is not possible.
   
4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record. If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



